                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DUSTIN R. COREY,

                 Plaintiff,

         v.                                              Case No. 18-cv-20-JPG-DGW

 DONALD R. JONES, CHET L. SHAFFER
 and MEDICAL STAFF,

                 Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

24) of Magistrate Judge Donald J. Wilkerson recommending that the Court deny plaintiff Dustin

R. Corey’s motion for default judgment (Doc. 21).

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       The Court has received no objection to the Report. The Court has reviewed the entire

file and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:

   •   ADOPTS the Report in its entirety (Doc. 24); and

   •   DENIES Corey’s motion for default judgment (Doc. 21).

IT IS SO ORDERED.
DATED: November 28, 2018
                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE
